Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sept. 3, 2020. Claims 39-49 are pending and currently examined. 

Claim Objection
Claim 40 contains an improper Markush format since it recites Markush groups without the connection word “and” to link the group members. E.g. claim 1 recites “SD1-SA1 group consisting of the pairs of primers of SEQ ID NO: 397- 398; 521-522; 609-610; 695-696; 819-820; 865-866; 947-948; 1067-1068; 1119-1120; 1267-1268; 1325-1326; 1507-1508; 1597-1598; 1655-1656; 1755-1756”, the primer pairs included in the Markush groups lack the connection word “and”. See MPEP 803.02.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 49 recites “genomic region, unspliced regions, and human fusion transcript regions” which is not clear because the claim does not specify where these recited regions originate. E.g. it is not clear if these regions are from the target HPVs or host nucleic acid sequences.
The specification teaches that “[T]he inventors designed consensus primers within all intra subgroup alpha, and HPV-species specific composition of primers encompassing splice junctions, genomic and unspliced regions, and human fusion transcript regions of each HPV transcript.” See [0013]. 
According to this teaching, the recited regions appear to encompass regions  related to HPV sequences, with the “human fusion transcript regions” encompassing human-HPV fusion sequences. The claim is examined according to this interpretation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alpha HPV specific , does not reasonably provide enablement for primers that amplify human fusion transcript region transcripts for each recited HPV types. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wriqht, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention, 5) the state of the prior art, 6) the relative skill of those in the art, 7) the predictability of the art, and 8) the breadth of the claims. Id. While it is not essential that every factor be examined in detail, those factors deemed most relevant should be considered. 

The nature of the invention is primers to amplify genomic regions and unspliced regions of HPV, as well as human-HPV fusion transcripts (e.g. from cDNA produced from a tissue sample suspected to contain integrated HPV sequences in genome DNA). 
The specification teaches that the HPV16-specific primers comprising or consisting of the primers of SEQ ID NOs: 219-258 for HPV16 genomic and unspliced transcripts, SEQ ID NOs: 259-352 for HPV16 spliced transcripts and SEQ ID NOs: 353-376 for HPV16-human fusion transcripts. See e.g. PGPub [0188]. Here, applicant indicates that SEQ ID NOs: 353-376 are primers for HPV16-human transcripts. A Blastn search for SEQ ID NOs: 353 and 354 against online sequence databases indicates that SEQ ID NO: 353 represents a region on HPV16 genome (nt 823-843, in E7 gene). However, SEQ ID NO: 354 aligns with MYC proto-oncogene of some primate species 
Therefore, the specification does not provide sufficient guidance to allow one skilled in the art to practice the claimed invention on the full scope with a reasonable expectation of success and without undue experimentation. In the absence of such guidance and evidence of working examples, the specification fails to provide an enabling disclosure commensurate in scope with the claim. 
To expedite examination, claim 49 is currently examined for the scope supported of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031).

The specification does not specifically define the term “composition”. Therefore, it is interpreted by its conventional definition in a chemical environment, i.e., “an aggregate material formed from two or more substances”. See e.g. Internet download from Dictionary.com. According to the conventional definition, the claimed composition is interpreted as a mixture of multiple primers for amplifying a target from each of the recited HPV types.  
Gheit teaches a study on development of an assay combining multiplex PCR and DNA microarray primer extension to detect high-risk mucosal human Papillomavirus types. It teaches that the authors describe a novel one-shot method for the detection and typing of 19 mucosal high-risk (HR) HPV types (types 16, 18, 26, 31, 33, 35, 39, 45, 51, 52, 53, 56, 58, 59, 66, 68, 70, 73, and 82). This assay combines two different techniques: multiplex PCR with HPV type-specific primers for amplification of viral DNA and array primer extension (APEX) for typing. The authors compared their method with a different consensus PCR method, i.e., GP5+/GP6+. Their data showed a very good agreement between the results from the multiplex PCR/APEX assay and those from the GP5+/GP6+ PCR (overall rates of HPV positivity, 63.0 and 60.9%, respectively). Whereas the GP5+/GP6+ PCR was slightly more sensitive for the detection of HPV type 
Specifically, Gheit teaches the sequences of forward and reverse HPV-type specific primers and sizes of the PCR-amplified fragments, including ones for targeting all of the recited HPV types. See e.g. Table 1. It teaches that, as a first step, the authors tested by PCR the functionality of all primer pairs in single reactions using as a template the DNA of the corresponding HPV type. Each pair of primers gave a PCR product of the expected size (data not shown). Next, they tested the efficiencies of the HPV-specific primers in a multiplex PCR. All primers were mixed; and multiplex PCR was performed by using as the template serial dilutions of DNA of three randomly selected HPV types, i.e., types 16, 26, and 66 (from 1,000 to 0 copies of the viral genome). PCR products were obtained even when only 10 copies of the viral genome for each HPV type were used as template (data not shown). Thus, the presence of a large number of primers in the PCR mixture does not hamper the sensitivity of the assay. See e.g. page 2027, right column.
Accordingly, Gheit teaches a PCR mixture (composition) comprising one group of HPV primers comprising a pair of primers for amplifying a target from each member of a set of HPV species, wherein the set comprises HPV 16, HPV18, HPV 31, HPV33, HPV35, HPV39, HPV45, HPV51, HPV 52, HPV56, HPV58, HPV66, HPV68, HPV73, and HPV82, and thus, anticipates claims 39 and 46. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031), as applied above, in view of Chuang et al. (Biotechnol Lett (2013) 35:1541–1549). 
Claim 40 depends from claim 39 and further specifies the primer sequences to be included in the groups of primers. 
Relevance of Gheit is set forth above. However, even though it discloses primer sequences targeting each of the recited HPV types, it is silent of the primer sequences recited in claim 40. On the other hand, Gheit teaches that the primers are designed 
Chuang reviews specific primer design for PCR, including primer design tools as well as characteristics of population-based methods used in primer design. See e.g. Abstract. It specifically teaches many standard PCR primer design characteristics that affects the PCR assay results, such as primer length and primer length difference, primer GC content, Nucleotide composition in a primer 3’ end, Melting temperature, Primer dimers, Primer hairpins, Specificity, etc. See e.g. page 1544. 
Accordingly, teachings of Chuang indicate that it is routine in the PCR field to design primers based on known nucleic acid sequences for PCR amplification and/or detection of known sequences.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Gheit and Chuang in optimizing primer designs to improve PCR results. In other words, one of skill in the art would have found it obvious to arrive at the claimed primer sequences (which are from known target nucleic acid sequences) through routine experimental optimization unless there is evidence that the claimed primer sequences produce unexpected results.

Claims 41and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031), as applied above, in view of Chaumpluk et al. (Science and Technology of Advanced Materials 8 (2007) 323–330).

Relevance of Gheit is set forth supra. However, it is silent on covalently coupling a functional group to the primers.
Chaumpluk teaches a method for accumulating amplified target DNAs using thiol/biotin labeling of PCR primers and a few additional steps such as S1 nuclease–PCR products treatment, ferrocene–streptavidin (Fc–Stv)–magnetic binding for DNA accumulation, and screen printed gold electrode for the DNA allocation for improvement of target DNA detection. It teaches that the combined biosensor system, although more costly than the standard Hoechst 33258/carbon electrode system, provided an alternative choice for DNA quantification, offering labor-free immobilization of probe onto electrode surface, easy test administration, and efficient semi-quantitative test without expensive instruments. See e.g. Abstract. Specifically, Chaumpluk teaches that the PCR primers are labeled (covalently coupled) with either a thiol group (5’SH) or a biotin group at the 5’ end (5’biotin), producing amplified target DNA with both labels, and allocated on the gold surface for detection. See e.g. Fig. 1. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the method of Chaumpluk, including thiol/biotin labelling of primers into the study of Gheit to facilitate the assays of target PCR products. There is a reasonable expectation of success that the primers of Gheit can be labelled with thiol or biotin, PCR products amplified and detected as taught in Chaumpluk.  

s 43 are rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031), as applied above, in view of Chaumpluk et al. (Science and Technology of Advanced Materials 8 (2007) 323–330), and further in view of Hegner et al. (FEBS Letters, 1993, 336: 452-456).
Claim 43 specifies that primers further comprise an arm consisting of from 6 to 12 CH2 groups.
Relevance of Gheit and Chaumpluk is set forth above. It is noted that Chaumpluk teaches thiolation of PCR primers, but it is silent on what thiolation agent is used, e.g., it is silent on if the thiol functional group contains an arm consisting of from 6 to 12 CH2 groups (the thiol functional group commonly exists in the form of R-SH where R is alkyl group which can be (CH2)n).
Hegner teaches that thiols, dialkylsulfides, and dialkyldisulfides are known to be chemisorbed with high affinity on gold. The authors have prepared DNAs of specific length and sequence carrying thiol groups at each end. For this purpose, primers with an HS-(CH2)6-arm at the 5’-end were used to amplify segments of plasmid DNA via PCR. The thiolated DNAs bind strongly to the large, ultra-flat Au surfaces, and can be imaged by AFM in liquids (aqueous solutions or propanol). See e.g. Abstract and Figure 1. Accordingly, Hegner teaches thiolation of PCR primers leading to a thiol-primer product containing a (CH2)6 arm for the same purpose of immobilizing PCR products on gold surface for detection. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the thiol functional group of Hegner into the study .
   
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031), as applied above, in view of Chaumpluk et al. (Science and Technology of Advanced Materials 8 (2007) 323–330) and Hegner et al. (FEBS Letters, 1993, 336: 452-456), and further in view of Binladen et al. (BioTechniques, 2007, 42: 174-176).
Claims 44-45 specify that the primers further comprises a spacer composed of bases that do not interfere with hybridization.
Relevance of Gheit, Chaumpluk and Hegner is set forth above. However, they are silent on if the PCR primers further comprise a spacer composed of bases that do not interfere with hybridization.
Binladen teaches that 5′-Tailed sequencing primers improve sequencing quality of PCR products. It teaches that the authors tested modified primers that were identical at their 3′ ends to the regular primers, but which contained a polynucleotide tail of 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Gheit, Chaumpluk, Hegner and Binladen to arrive at the invention as claimed. One would have been motivated to do so, e.g., to facilitate sequencing of the resulted PCR products.  

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031), as applied above, and von Keyserling et al. (Modern Pathology (2012) 25, 465–470). 
These claims are drawn to a kit for diagnosis or prognosis of risk to develop HPV induced cancer comprising: a) a composition of primers according to claim 39, and b) primers or probes for detecting at least one host cellular marker indicative of neoplasia or cancer. 
Relevance of Gheit is set forth above. However, it is silent on inclusion in a kit primers or probes for detecting at least one host cellular marker indicative of neoplasia or cancer.

Accordingly, von Keyserling teaches PCR assay and typing of HPV and PCR assay for p16INK4a expression in samples from patients. Here, expression of p16INK4a can be an indicator for neoplasia associated with HPV infection.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the multiplex primers of Gheit into the studies von Keyserling to arrive at the invention as claimed. One would have been motivated to do so to expand the detection spectrum of HPV type in the study of von Keyserling. It would also have been prima facie obvious to pack the multiplex primers compositions of 
Regarding claim 48, Gheit teaches that, as a control, a PCR with only HPV-31 DNA as the template was included. See e.g. Figure 1 legend. Here, the HPV31 DNA inherently contains a known ratio of E6/E7 to L1/L2 regrading nucleic acid sequences (e.g. ratio of copies of E6 and L1 is 1:1).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gheit et al. (JOURNAL OF CLINICAL MICROBIOLOGY, June 2006, 44(6): 2025–2031) and von Keyserling et al. (Modern Pathology (2012) 25, 465–470), as applied above, in view of Wentzensen et al. (Oncogene. 2002 Jan 17; 21(3):419-26). 
Claim 49 is described in the 112 rejection above.
Relevance of Gheit and von Keyserling is set for the above. However, they are silent on primers that amplify human fusion transcript regions (of HPV) (most of the HPV-specific primers disclosed in the two references amplify HPV genomic regions and unspliced regions).
Wentzensen teaches a study on characterization of viral-cellular fusion transcripts in a large series of HPV16 and 18 positive anogenital lesions. Previous studies suggested that modification of critical cellular sequences by integration of HPV genomes might significantly contribute to the neoplastic transformation of anogenital epithelia (insertional mutagenesis). This prompted the authors to characterize the integration loci of high risk HPV genomes in a large set of genital lesions. They amplified E6/E7 oncogene transcripts derived from integrated HPV16 and HPV18 
Accordingly, Wentzensen teaches the concept and practice of amplifying the host cell transcripts from HPV-host genome integrated regions for studying insertion of HPV into host genome in HPV-related neoplasia.  
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Gheit, von Keyserling and Wentzensen to arrive at the invention as claimed, i.e., including primers targeting a host sequence that is known or suspected to be involved in possible human-HPV transcripts in the multiplex HPV primer mixture suggested by the combined teachings of Gheit and von Keyserling, so that the HPV integration information may also be obtained.
  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648